  Case 1:19-cr-00057-LO Document 173 Filed 10/16/19 Page 1 of 2 PageID# 876



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA


UNITED STATES OF AMERICA )
                         )
                         )
          V.             )                     CR. NO. 19-57(LO)
                         )
                         )
TYLER LE                 )
          Defendant      )


      DEFENDANT’S EMERGENCY MOTION FOR RELEASE TO ATTEND HIS

                                 GRANDFATHER’S FUNERAL

       COMES NOW, TYLER LE, defendant, through undersigned counsel Dwight E.

Crawley, and respectfully moves that this Honorable Court order the release of the

defendant on Friday, October 18, 2019, at 8:00 a.m., to attend his grandfather’s funeral

and to return to the Alexandria Jail by Friday, October 18, 2019, at 2:00 p.m. Counsel

has been provided a copy of the death certificate as well as the obituary verifying the

death of the decedent and listing the time and location of the service as well as the

reception. These documents can be provided to the court upon request, however, counsel

has not included them in this filing due to the nature of this case. The service will be

from 10:00 a.m. until 11:00 a.m., and the family will receive guests immediately after the

service.

       Counsel has spoken with the government about this matter and the government

opposes this request. Counsel has also spoken with Pre-Trial Services about this request

and Pre-Trial defers to the court. In addition, Pre-Trial will attempt to accommodate any

conditions set by this court concerning the defendant’s release, to include: electronic

monitoring. However, at the time of this filing, Pre-Trial is not sure that it will have the

necessary equipment or personnel to support electronic monitoring.
  Case 1:19-cr-00057-LO Document 173 Filed 10/16/19 Page 2 of 2 PageID# 877




       As an alternative to personal recognizance or electronic monitoring, the defendant

seeks an order from this court directing the Alexandria Sheriff’s Office or the United

States Marshal Service to escort the defendant to the services outlined in this motion.

       WHEREFORE, counsel respectfully requests that this court grant the defendant’s

Motion for release to attend his GRANDFATHER’s funeral.

                                             Respectfully submitted
                                             TYLER LE

                                                              /s/
                                             ________________________________
                                             Dwight E. Crawley, Esq.
                                             VA BAR #43969
                                             Attorney for TYLER LE
                                             Law Office of Dwight E. Crawley
                                             1300 I. Street, NW
                                             Suite 400E
                                             Washington, DC 20005
                                             (202) 580-9794 Phone
                                             (202) 722-0246 Fax
                                             vadclawyer@gmail.com


                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of October, 2019, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, which will send a notification of such filing
(NEF) to all attorneys of record.


                                                             /s/
                                             ________________________________
                                             Dwight E. Crawley, Esq.
                                             VA BAR #43969
                                             Attorney for TYLER LE
                                             Law Office of Dwight E. Crawley
                                             1300 I. Street, NW
                                             Suite 400E
                                             Washington, DC 20005
                                             (202) 580-9794 Phone
                                             (202) 722-0246 Fax
                                             vadclawyer@gmail.com


                                                 2
